UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, WI 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-5384 Date of fiscal year end: August 31 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. Name of Fund: Ascentia Long/Short Fund Period: 7/1/06-6/30/07 Company Name Meeting Date CUSIP Ticker Pan Ocean Energy 9/5/2006 G6890N136 PNYBF Vote MRV Proposal Proposed by Issuer or Security Holder FOR n/a Option O: take no action and receive cash in US$ on corporate action merger by addax pet. Issuer Company Name Meeting Date CUSIP Ticker Pan Ocean Energy 8/30/2006 G6890N136 PNYBF Vote MRV Proposal Proposed by Issuer or Security Holder For For A.Approval of Cash Buyout Issuer For For B1. Alteration to Company Constitution Issuer For For B2. Sanction of Financial Assistance Issuer For For B3. Approval of Class A Purchase Issuer For For B4. Settlement of Options Issuer For For C. Alterations to Share Capital (Class B) Issuer Company Name Meeting Date CUSIP Ticker Alkermes Inc. 9/21/2006 01642TBBH ALKS Vote MRV Proposal Proposed by Issuer or Security Holder Against For Amend 1999 Stock Option Plan Issuer For For Amend 2002 Restd Stock Award Plan Issuer For For Approve 2006 Stock Option Plan Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Trust for Professional Managers By (Signature and Title) /s/ Joseph C. Neuberger Joseph C. Neuberger President Date August 27, 2007
